Case 5:20-cv-00474-JLS-PVC Document 16 Filed 04/12/21 Page 1 of 3 Page ID #:159



   1
   2
   3
   4
   5                                                                JS-6
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ERIK SANTIAGO LEON DEL ANGEL,                        Case No. EDCV 20-0474 JLS (PVC)
 12                         Petitioner,                     ORDER DIRECTING DEPUTY
                                                            CLERK TO ADMINISTRATIVELY
 13           v.                                            TERMINATE ACTION PURSUANT
                                                            TO PETITIONER’S NOTICE OF
 14    WILLIAM BARR, et al.,                                VOLUNTARY DISMISSAL UNDER
                                                            FEDERAL RULE OF CIVIL
 15                         Respondents.                    PROCEDURE 41(a)(1)
 16
 17           On March 9, 2020, Petitioner Erik Santiago Leon Del Angel, a Special Immigrant
 18    Juvenile detainee proceeding through counsel, filed a habeas petition pursuant to 28
 19    U.S.C. § 2241. (“Petition,” Dkt. No. 1). The parties stipulated to a stay of this action
 20    pending resolution of Petitioner’s I-485 Application upon the Government’s agreement to
 21    release Petitioner on bond with an ankle monitor. (Dkt. No. 9 at 3). The Court granted
 22    the stay on March 13, 2020. (Dkt. No. 11). In Petitioner’s most recent status report,
 23    Petitioner represented that “the parties are close to reaching a resolution of the case that
 24    will result in dismissal.” (Dkt. No. 14 at 2).
 25
 26           Petitioner subsequently filed a Notice of Voluntary Dismissal Pursuant to Federal
 27    Rule of Civil Procedure 41(a), by which Petitioner, through counsel, seeks dismissal of
 28    this action in its entirety. (“Notice,” Dkt. No. 15 at 1.). A petitioner/plaintiff may dismiss

                                                        1
Case 5:20-cv-00474-JLS-PVC Document 16 Filed 04/12/21 Page 2 of 3 Page ID #:160



   1   an action without a court order when, as here, the Notice of Dismissal is filed before the
   2   opposing party has filed an answer to the pleading or a motion for summary judgment.
   3   See Fed. R. Civ. P. 41(a) (distinguishing notices of dismissal under Rule 41(a)(1), which
   4   do not require a court order, from motions for dismissal under Rule 41(a)(2), which do
   5   require a court order). As the Ninth Circuit has explained,
   6
   7          Under Rule 41(a)(1), a plaintiff has an absolute right voluntarily to dismiss
   8          his action prior to service by the defendant of an answer or a motion for
   9          summary judgment. Hamilton v. Shearson-Lehman American Express,
 10           Inc., 813 F.2d 1532, 1534 (9th Cir. 1987). Even if the defendant has filed a
 11           motion to dismiss, the plaintiff may terminate his action voluntarily by
 12           filing a notice of dismissal under Rule 41(a)(1). Miller v. Reddin, 422 F.2d
 13           1264, 1265 (9th Cir. 1970). The dismissal is effective on filing and no
 14           court order is required. Id. The plaintiff may dismiss either some or all of
 15           the defendants -- or some or all of his claims -- through a Rule 41(a)(1)
 16           notice. Pedrina v. Chun, 987 F.2d 608, 609 (9th Cir. 1993). Filing a notice
 17           of voluntary dismissal with the court automatically terminates the action as
 18           to the defendants who are the subjects of the notice. Unless otherwise
 19           stated, the dismissal is ordinarily without prejudice to the plaintiff’s right to
 20           commence another action for the same cause against the same defendants.
 21           McKenzie v. Davenport-Harris Funeral Home, 834 F.2d 930, 934-35 (9th
 22           Cir. 1987); see 5 Moore’s Federal Practice ¶ 41.02[2]. Such a dismissal
 23           leaves the parties as though no action had been brought. [citation omitted]
 24
 25    Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995); see also Com. Space Mgmt. Co. v.
 26    Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999) (“Th[e] [filing of notice] itself closes the
 27    file. There is nothing the defendant can do to fan the ashes of that action into life and the
 28    court has no role to play. This is a matter of right running to the plaintiff and may not be

                                                      2
Case 5:20-cv-00474-JLS-PVC Document 16 Filed 04/12/21 Page 3 of 3 Page ID #:161



   1   extinguished or circumscribed by adversary or court. There is not even a perfunctory
   2   order of court closing the file. Its alpha and omega was the doing of the plaintiff alone.
   3   He suffers no impairment beyond his fee for filing.”) (quoting Pedrina v. Chun, 987 F.2d
   4   608, 610 (9th Cir. 1993)); Duke Energy Trading & Mktg., L.L.C. v. Davis, 267 F.3d 1042,
   5   1049 (9th Cir. 2001) (“Once the notice of dismissal [under Rule 41(a)(1)] has been filed,
   6   the district court loses jurisdiction over the dismissed claims and may not address the
   7   merits of such claims or issue further orders pertaining to them.”).
   8
   9          Dismissal of Petitioner’s action was effective under Rule 41(a)(1) upon the filing
 10    of his Notice of Dismissal. Accordingly, the Deputy Clerk is DIRECTED to
 11    administratively terminate this action without further delay.
 12
 13           IT IS SO ORDERED.
 14
 15    Dated: April 12, 2021
 16
                                                         JOSEPHINE L. STATON
 17                                                      UNITED STATES DISTRICT JUDGE
 18
 19
 20    Presented by:
 21
 22
 23
       PEDRO V. CASTILLO
 24    UNITED STATES MAGISTRATE JUDGE
 25
 26
 27
 28

                                                     3
